Citation Nr: 0938576	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-28 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as secondary to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1958 to November 
1961.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In August 2009, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The evidence of record does not show that a respiratory 
condition was incurred in or aggravated by active military 
service.


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In August 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The August 2006 VCAA notice 
letter also addressed the elements of degree of disability 
and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the January 2007 rating decision, the August 2007 
statement of the case (SOC), and the May 2009 supplemental 
statement of the case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
Veteran with a compensation and pension examination in April 
2009 to which the Veteran failed to report, obtained the 
Veteran's private and VA medical records, and associated the 
Veteran's service treatment records (STRs) and Social 
Security Administration records with the claims file to the 
extent possible.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he was exposed to asbestos fibers 
while operating as a boiler room technician in engine rooms 
aboard a Navy ship while serving on active military duty from 
1960 through 1962.  After reviewing the evidence, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran, and his claim of entitlement to service 
connection for a respiratory condition, to include as 
secondary to exposure to asbestos, is denied for the 
following reasons.  

The Veteran has been treated for respiratory conditions for 
the past several years by both VA physicians and his own 
private physicians.  Most recently, he was diagnosed with 
bronchitis in May 2009.  Prior to that, his private physician 
found he had early mild pneumoconiosis with interstitial 
fibrosis.  From March 2007 through January 2008, the Veteran 
was treated at a VA medical center for chronic obstructive 
pulmonary disease and dyspnea.  Furthermore, he was seen for 
an extra thoracic obstruction in September 2006 and for a 
lesion in April 2003.

However, while the record contains evidence that may satisfy 
the first element of a service connection claim, a currently 
diagnosed disability, there is no evidence of either an 
injury or disease in service or a relationship or nexus 
between the Veteran's currently diagnosed disability and his 
active military service.  To be sure, the Veteran's STRs are 
absent of any complaints or treatments for any lung disorder.  
In fact, the Veteran's lungs were found clinically normal at 
his November 1958 enlistment examination and his November 
1961 discharge examination.   The Board also observes that 
the Veteran submitted a statement from a sailor who served 
with the Veteran.  That sailor stated that when he went to 
see the Veteran, the Veteran was grinding and sanding in a 
state room and was covered with a fine powder that the sailor 
claimed was asbestos.  Still, neither the Veteran's personnel 
records nor his STRs contain any notations that he came into 
contact with asbestos.

Nevertheless, even if the Board does concede the Veteran's 
exposure to asbestos, the record does not contain a competent 
medical opinion linking any current disability to the 
Veteran's active military service.  Initially, the Board 
observes that the Veteran failed to report to a scheduled 
compensation and pension examination in April 2009.  The 
Board further notes that the Veteran's private physician did 
in fact diagnose him with pneumoconiosis but did not state 
how he thought the Veteran contracted the disease.  
Additionally, when a VA pulmonologist treated the Veteran in 
April 2007, she noted that the Veteran had dyspnea with a 
multifactorial etiology, including a sedentary lifestyle, 
early closing volumes, and signs/symptoms of obstructive 
sleep apnea.  She did not make any reference to the Veteran's 
purported exposure to asbestos.

Finally, in a June 2008 letter, an attorney thanked the 
Veteran for attending an asbestos health screening and stated 
that a physician had reviewed his x-ray.  The attorney then 
asserted that the physician's report showed that the Veteran 
had some changes in his lungs that were likely related to his 
asbestos exposure.  The attorney also said she was sending a 
copy of the report with her letter.  Nevertheless, the record 
does not contain this report from the law firm's doctor.  
Additionally, the Board notes that there is no indication 
that the attorney has any medical training that would enable 
her to provide a competent medical opinion.  At the hearing, 
the Veteran was afforded thirty days to submit additional 
evidence.  The period has elapsed without additional evidence 
having been received.  Therefore, the Board finds that there 
is no competent medical opinion providing a nexus or 
relationship between any respiratory condition the Veteran 
may currently be diagnosed with and his exposure to asbestos 
in service.     

Thus, since the evidence of record does not establish either 
an injury in service or a relationship or nexus between the 
Veteran's active military service and any currently diagnosed 
respiratory condition, the Board finds the preponderance of 
the evidence weighs against the Veteran's claim.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a respiratory 
disability, to include as secondary to exposure to asbestos, 
is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


